Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is based on the application filed on 9/11/2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/194802, filed on 12/03/2018

Information Disclosure Statement
The Information Disclosure Statements filed on 9/11/2020 has been considered.

Oath/Declaration
The oath or declaration filed on 9/11/2020 is acceptable. 

Drawings
The drawings filed on 9/11/2020 are acceptable.


Claim Objection
Claims 1-17 are objected to because of the following informalities:  

With regard to claim 1, the claim recites “a first redistribution layer comprising a conductive wire and a conductive pad” in lines 2 and 3. Then the claim recites, “a second redistribution layer comprising a conductive wire and a conductive pad” in lines 6, 7, and 8. Then the claim recites, “the conductive pad” in lines 10 and 11. So, the claim is reciting “a conductive wire” and “a conductive pad” for both of the first and the second redistribution layers. It appears that “the conductive pad” in lines 10 and 11 is for the second redistribution layer, so it will be clear to define as “the second conductive pad”. Furthermore, the claim should recite “a first redistribution layer comprising a first conductive wire and a first conductive pad” in lines 2 and 3 and “a second redistribution layer comprising a second conductive wire and a second conductive pad” in line 10 and 11 instead to make it clear. 

With regard to claim 2, the claim should recite, “wherein the conductive wire and the conductive pad of the first and the second redistribution layers comprise copper” to make it clear and coincide with the claim 1. 

With regard to claim 3, the claim should recite “wherein the second conductive pad exposed from the second redistribution layer of the chip bonds to the first conductive pad exposed from the first redistribution layer of the image sensor chip” to make it clear and coincide with the claim 1.

With regard to claim 4, the claim should recite, “further comprising a first metal layer formed between the second conductive pad of the second redistribution layer and the first conductive pad of the first redistribution layer” to make it clear and coincide with the claim 1.

With regard to claim 5, the claim should recite, “further comprising a first metal layer and a second metal layer, wherein the first metal layer is formed on the first conductive pad of the first redistribution layer, and the second metal layer is formed on the second conductive pad of the second redistribution layer” to make it clear and coincide with the claim 1.

With regard to claim 17, the claim recites “a first redistribution layer comprising a conductive wire and a conductive pad” in lines 2 and 3. Then the claim recites, “a second redistribution layer comprising a conductive wire and a conductive pad” in lines 6, 7, and 8. Then the claim recites, “the conductive pad” in line 11. So, the claim is reciting “a conductive wire” and “a conductive pad” for both of the first and the second redistribution layers. It appears that “the conductive pad” in line 11 is for the second redistribution layer, so it will be clear to define as “the second conductive pad”. Furthermore, the claim should recite “a first redistribution layer comprising a first conductive wire and a first conductive pad” in lines 2 and 3 and “a second redistribution layer comprising a second conductive wire and a second conductive pad” in line 10 and 11 instead to make it clear.

The other dependent claims 6-16 inherit the deficiency.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 would be allowable upon overcoming the objections outlined in this office action.

The following is an examiner’s statement of reasons for allowance:

Claims 1-17 would be allowable because the prior art neither anticipates nor obvious of the limitations of the base claims 1 and 17 that recites a chip scale package structure particularly with a plurality of metal conductive pillars formed on the first redistribution layer, passing through the molding material layer and being exposed therefrom as set forth in combination of claims 1 and 17.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-20140055654: The invention teaches related device but fail to teach a chip scale package structure particularly with a plurality of metal conductive pillars formed on the first redistribution layer, passing through the molding material layer and being exposed therefrom as set forth in combination of claim 1 or 17.

This application is in condition for allowance except for the above formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO              MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SELIM U AHMED/           Primary Examiner, Art Unit 2896